United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Gary, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0502
Issued: February 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 8, 2019 appellant filed a timely appeal from a September 18, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
have elapsed from the last OWCP merit decision, dated June 29, 2018, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP following the September 18, 2018
decision, and on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited
to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP
will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing by an
OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On February 12, 2009 appellant, then a 44-year-old mail processor clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 15, 2009 she strained her right elbow when she
was lifting a tray of mail, it began to fall, and she tried to catch it. On March 12, 2009 OWCP
accepted the claim for right elbow and forearm sprain. It subsequently expanded acceptance of
the claim to include right medial epicondylitis, and lesion of the right ulnar nerve. OWCP paid
appellant intermittent wage-loss benefits on the supplemental rolls, effective March 16, 2009, and
on the periodic rolls, effective November 20, 2011.
OWCP referred appellant for vocational rehabilitation on August 25, 2016.
On May 17, 2018 appellant underwent a functional capacity evaluation (FCE). The
evaluator determined that appellant provided inconsistent performance and an unacceptable effort.
The evaluator explained that appellant failed the majority of total objective effort criteria and a
physical demand level could not be determined. In a May 31, 2018 rehabilitation action report,
the vocational rehabilitation counselor noted that this was the second time appellant failed the
FCE, and questioned the probability of success with vocational rehabilitation.
By letter dated May 24, 2018, OWCP notified appellant of the penalties under 5 U.S.C.
§ 8113(b) and 20 C.F.R. § 10.519 for failing to cooperate with vocational rehabilitation without
good cause. It noted that, if appellant did not comply with the instructions contained in the letter
within 30 days, the rehabilitation effort would be terminated and action would be taken to reduce
her compensation under 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519. OWCP’s letter was sent to
appellant’s address of record. No response was received.
By decision dated June 29, 2018, OWCP reduced appellant’s compensation to zero,
effective that date, pursuant to 5 U.S.C. § 8113(b) and 20 C.F.R. § 10.519, due to failure to
cooperate with vocational rehabilitation without good cause.
On August 8, 2018 OWCP received appellant’s request for an oral hearing. The request
was postmarked August 2, 2018.
By decision dated September 18, 2018, OWCP’s hearing representative denied appellant’s
request for an oral hearing, finding that the request was untimely filed. The hearing representative
informed appellant that the issues had been considered by OWCP in its June 29, 2018 decision and
could be further addressed by requesting reconsideration and submitting evidence not previously
considered.

2

LEGAL PRECEDENT
Section 8124 FECA provides that a claimant is entitled to a hearing before an OWCP
representative when a request is made within 30 days after issuance of an OWCP final decision.3
A hearing is a review by an OWCP hearing representative of a final adverse decision issued
by an OWCP district office.4 Initially, the claimant can choose between two formats, an oral
hearing or a review of the written record. In addition to the evidence of record, the claimant may
submit new evidence to the hearing representative.5 A request for either an oral hearing or a review
of the written record must be sent, in writing, within 30 days of the date of the decision for which
the hearing is sought. A claimant is not entitled to a hearing or a review of the written record if
the request is not made within 30 days of the date of the decision.6
Although there is no right to a review of the written record or an oral hearing if not
requested within the 30-day time period, OWCP may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for an oral hearing before
an OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).
Appellant had 30 days, following OWCP’s June 29, 2018 merit decision, to request an oral
hearing before a representative of OWCP’s Branch of Hearings and Review. As her request for
an oral hearing was postmarked August 2, 2018, more than 30 days after OWCP’s June 29, 2018
decision, it was untimely filed. Appellant is, therefore, not entitled to an oral hearing as a matter
of right.8 Section 8124(b)(1) is unequivocal on the time limitation for requesting a hearing.9
OWCP also has the discretionary power to grant an oral hearing or review of the written
record even if the claimant is not entitled to a review as a matter of right. The Board finds that
OWCP, in its September 18, 2018 decision, properly exercised its discretion. It noted that it had
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.616.

5

Id. at § 10.615.

6

See C.F., Docket No. 20-0297 (issued October 19, 2020); K.L., Docket No. 19-0480 (issued August 23, 2019).

7

P.C., Docket No. 19-1003 (issued December 4, 2019); M.G., Docket No. 17-1831 (issued February 6, 2018);
Eddie Franklin, 51 ECAB 223 (1999).
8
Under OWCP’s regulations and procedures, the timeliness of a request for a hearing is determined on the basis of
the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4(a) (October 2011); see also G.S., Docket No. 18-0388 (issued
July 19, 2018).
9
5 U.S.C. § 8124(b)(1); see M.K., Docket No. 19-0428 (issued July 15, 2019); R.H., Docket No. 18-1602 (issued
February 22, 2019); William F. Osborne, 46 ECAB 198 (1994).

3

considered the matter and the issue could be equally well addressed through a reconsideration
request and the submission of evidence to establish that appellant had good cause not to participate
in the vocational rehabilitation effort. The Board has held that, as the only limitation on OWCP’s
authority is reasonableness, abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deduction from established facts.10 The Board finds that the evidence of record does not
indicate that OWCP abused its discretion in connection with its denial of appellant’s request for
an oral hearing.
Accordingly, the Board finds that OWCP properly denied appellant’s request for an oral
hearing.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing by an
OWCP hearing representative as untimely filed pursuant to 5 U.S.C. § 8124(b).
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See T.G., Docket No. 19-0904 (issued November 25, 2019); Daniel J. Perea, 42 ECAB 214 (1990).

4

